                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Eric Schilling
Blaine Krohn
Erik Sinclair

On behalf of themselves and
all others similarly situated

       Plaintiffs

       v.                                                  Case No. 16-CV-202

PGA Inc.

       Defendant.


                                   NOTICE OF APPEAL



       Please take notice that Plaintiffs, Eric Schilling, Blaine Krohn and Erik Sinclair, hereby

appeal to the United States Court of Appeals for the Seventh Circuit the District Court’s orders

dated October 23, 2018 (Docket #132) and February 25, 2019 (docket #141) that incorrectly

granted the Defendant’s motion for partial summary judgment, and that incorrectly denied the

Plaintiffs’ motions for partial summary judgment and reconsideration; as well as the judgment

entered by the Court on February 26, 2019 (docket #142).

       Dated this 7th day of March, 2019.

                                            /s/Yingtao Ho
                                            Yingtao Ho (SBN #1045418)
                                            yh@previant.com
                                            THE PREVIANT LAW FIRM, S.C.
                                            310 W. Wisconsin Ave. Suite 100MW
                                            Milwaukee, WI 53202
                                            (414) 271-4500
                                            (414) 271-6308 FAX

                                            Attorneys for Plaintiffs
